Case 6:18-cV-02057-BR Document 8 Filed 03/04/19 Page 1 of 4

U`NITED STATES DlSTRlCT COURT

DISTRICT OF OREGON

UN|TED STATES OF AMER|CA
Plaintiff(s),

Case No_; 6218-CV-02057-N|A

 

APPLICATION FOR SFECIAL
v. ADMISSION - PRO HAC VICE

935 SW 7fh ST., NEWPORT, OREGON in rem
Defcndant(s).

 

Application for Pro Hac Vz'ce Admission and CM/ECF Registration

Attorney Ral" LeVY Mi"ns requests special admission pro hac
vice to the Bar of the United States District Courl l"or the District of`Oregon in the above-

captioned case for thc purposes of representing thc following party(s):
Talon V. White

 

ln support of this application, I certify that: l) l am an active member in good standing
with thc Texa$ Statc Bar; and 2) that l, have read and am familiar With thc liederal
Rules of Evidence, the F ederal Rules of Civil and Criminal Proceduro, the Local Rules of this
Court, and this Court's Statemcnt of Professionalism.

l understand that my admission to the Bar of the Unitcd States District Court for the
`District of`Oregon is solely l`or the purpose ol" litigating in the above matter and will be

terminated upon the conclusion o'l`the matter.

( 1) PERSONAL DATA:

 

(Lasl Name) (Firsl Name) (MI) (Szg[i'z`x)
Agency/firm affiliation: RA'N MINNS LAW FlRM
Mailing address: 4412 SPlCEWOOD SPRINGS RD., SUlTE 500

 

Ciiy; AUST|N Slale; T>< zip: 78759-3583

 

Phone number: (512) 372‘3222 Fax number: (512) 361’2403

Business e-mail address: rain@rai"\mi"n'~°»law-com

 

U.S. District Conrt - ()rcgon Application for Spccial A¢lmission - Pro Hac Vice
[Rcv. ll/2018] Page l of` 4

Case 6:18-cV-02057-BR Document 8 Filed 03/04/19 Page 2 of 4

(2) BAR Ai)ivnssloN iNFoRMATroN;

(a) State bar admission(s), date(s) oi" admission, and bar number(s):
TEXAS STATE BAR, 5/3/2002, 24034581

 

 

(b) Other federal court admission(s) and date(s) of admission:
US Tax Court, US Supreme Court, USDC for Texas (al|), USDC for Colorado,

and First, Fourth, Fifth, Seventh, and Ninth Circuit Courts of Appeals

 

 

(3) CERTIFICATION ()F DISCIPLINARY ACTIONS:

l am not now, nor have l ever been subject to any disciplinary action by any
state or federal bar association

m l am now or have been subject to disciplinary action by a state or federal bar
association. (See attached letter ot`explanation.)

(4) CER'I`IFICATION OF PROFESSIONAL LIABlLlTY INSURANCE:

Pursuant to LR 83-3, 1 have professional liability insurance, or financial
responsibility equivalent to liability insurance, that meets the insurance
requirements of the Oregon State Bar i"or attorneys practicing in this District,
and that will apply and remain in force for the duration oi` the case, including
any appeal proceedings

(5) CM/ECF REGISTRATION :

iacknowiedge that l will become a registered user oi` the Court's case
management and electronic case filing system (CM/ECF) upon approval of
this application, and l will receive electronic service pursuant to l.'~`ed. R. Civ. P.
5(b)(2)(E) and the Local Rules of the `District o'i` Oregon.

Ccrtification of Attorney Seeking Pro Hac Vice Admission: l have read and understand the
requirements of LR 83-3, and l certify that the above information is true and correct.

i)A.'ii‘r.-;l): Z/Ii?_// ‘7

jt /Z¢e

(Signazure)

 

 

U.S. Dist'rict Court - Oregon App!ication for Spccial Admission -Pro I~Iac Vice
[Rev. | l/20!8] Page 2 of 4

Case 6:18-cV-02057-BR Document 8 Filed 03/04/19 Page 3 of 4

REQUIREMENT TO ASS()CIATE WITH LOCAL COUNSEL:

LR 83-3(a)(l) requires applicants for pro hac vice admission to associate with local counsel.
unless requesting a waiver of’ the requirement under I.R 45-l.

'1`0 request a waiver of the requirement to associate with local counsel under LR 45-1, check the
following box:

|:] l seek admission l`or the limited purpose ofiiling a motion related to a subpoena that this
Court did not issue. Pursuant to LR 45~ l (b), l request a waiver ol`the LR 83-3(a)(l)
requirement to associate with local counsel and therefore do not include a certilication
from local counsel With this application

To associate with local counscl. complete the following section and obtain the signature oi` local
counsel.

Name: BOENDER BRYAN

 

(Las! Name) (Firs! Name) (M]) (Su/§‘ix)

OSB number: 122823

 

Agency/tirm affiliation: BOENDER AND KERNS

 

i\/lailing address: 1183 Ol-lVE ST

City; EUGENE Stm¢ 0REGON Zip: 97401

 

PllOn€ number: (541) 687'2378 Fax numbcr; (541) 343'0959

 

Busincss e-mail address: bryan@°regonatty$~°°m

CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

l certify that l am a member in good standing of the bar of this Court, that l have read and
understand the requirements of LR 83-3, and that l will serve as designated local counsel in case
number 6113-0\/-02057-MA

 

D/\'rr-;D: Z/ l $// |°l

 

(Sig)w/urc Qf]_'.r)ca/ Cr)tmse/)

 

U.S. District Court - Oregon Application for Special Admission - Pro Huc Vice
[Rev. l l,-'ZOIS] l’age 3 of 4

Case 6:18-cv-02057-BR Document 8 Filed 03/04/19 Page 4 of 4

 

'CO`URT ACTION

 

Application lt`or pro hac vice admission by Raih '-eVY N“""S in case number:
6118"'€\{*02057'|\/|/` is hereby:

E Approved subject to payment of fees.

 

 

 

E Den,ied.
DATED:
Judge
U.S. District Court- Oregon _ Application for Special Admission - I’ro Hac Vice

[Rev. l 1/2018] Page 4 of 4

